This is a claim under section 25 of the Inheritance Tax Law, for refund of a portion of the inheritance taxes assessed in the estate of David B. Googins who died a resident of Cook County, June 12, 1919. The order of the County Judge of Cook County, assessing the inheritance tax was entered December 5, 1919, and the entire residue and remainder in the estate after the life estate and award of the widow, was distributed for the purpose of the assessment to Minnie B. Moore, the amount of the assessment against her being $917.50. Such tax, less 5% discount for payment within six months, to-wit: $871.62 was, on the 10th day of December,- 1919, paid to the County Treasurer of Cook County, Illinois, by the claimant herein. Subsequently, to-wit: July 5, 1920, the widow died and all but $10,000.00 of the said remainder vested indefeasibly in four children of said decedent, to-wit: the claimant, Minnie B. Moore, Joseph B. Googins, Celia E. Yansant and Florence G. Miller, and thereafter, the County Court of Cook County entered an order reassessing the tax on said remainder at $54.38 against each of the said four children with the addition of the sum of $100.00 against Minnie B. Moore by reason of the contingencies applying to the said $10,000.00 trust fund. Thus a total tax of $317.52 was assessed against said remainder, the sum due thereunder being said sum less 5% discount, $301.64. The claimant, having paid the sum of $871.62, is now entitled to a refund of $569.98 with interest at the rate of 3% per annum from the date of payment, December 10, 1919. The Attorney General has filed a statement, admitting the above facts, and consenting to the allowance of said claim. Claimant is therefore awarded the sum of $569.98, together with interest thereon at the rate of three per cent per annum, from December 10, 1919.